
	
		II
		111th CONGRESS
		1st Session
		S. 1814
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on urea, polymer with
		  formaldehyde and 2-methylpropanal.
	
	
		1.Urea, polymer with
			 formaldehyde and 2-methylpropanal
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Urea, polymer with formaldehyde and 2-methylpropanal (CAS No.
						28931–47–7) (provided for in subheading 3909.10.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
